Citation Nr: 1614481	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2011, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.

In March 2012 and September 2014, the Board remanded this appeal for further development.

Since the December 2014 supplemental statement of the case, VA received private treatment records from Boys Town National Research Hospital.  In December 2014, the Veteran's representative waived initial RO consideration of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

The Veteran's hearing loss has been manifested by no worse than level IX hearing in the right ear and level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard April 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Regarding the treatment records from Boys Town National Research Hospital, mentioned above, they were obtained as directed in the Board's September 2014 remand instructions.

The Veteran was afforded a VA audiological examination in May 2009.  In accordance with the Board's March 2012 remand instructions, the Veteran was provided a VA audiological examination in April 2012.  The examination is sufficient evidence for deciding the claim.  The examination reports are adequate as they are based upon review of the Veteran's claims file and consideration of the Veteran's prior medical history and examinations, describe his symptoms in sufficient detail so that the Board's evaluation is fully informed, and contain reasoned explanations along with puretone measurements and Maryland CNC Test results.  Thus, VA's duty to assist has been met.  Additionally, the Board finds that the agency of original jurisdiction substantially complied with the Board's remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II. Hearing Loss

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In evaluating hearing loss impairment, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2015).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Where, as here, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  See 38 C.F.R. § 4.85(f).

Section 3.383 provides special consideration for paired organs and extremities.  Compensation is payable for combinations of service-connected and nonservice-connected disabilities, specified in this section, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  One such combination includes hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3) (2015).  Section 3.383 does not apply here because, as discussed below, the Veteran does not have hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability.

In cases of exceptional hearing impairment, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined, separately for each ear, from either Table VI or Table VIa ("Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average"), whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).

Analysis

The Veteran was afforded VA examinations, with puretone audiometry measurements and Maryland CNC Test results, in May 2009 and April 2012.  The Board notes that, in addition to the May 2009 audiometric results measured by an audiologist, a VA physician provided an additional examination report concerning ear disease later that month.

In May 2009, puretone threshold measurements, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
65
65
75
90
73.75
LEFT
15
40
45
45
36.25

The average puretone threshold was 73.75 in the right ear and 36.25 in the left ear.  Speech discrimination using the Maryland CNC Test revealed scores of 76 percent in the right ear and 96 percent in the left ear.  The audiometric results, when the average is rounded to 74, correspond to level V hearing in the right ear and level I hearing in the left ear, which is the same level to be used for a nonservice-connected ear.  See 38 C.F.R. § 4.85(f).  However, because puretone thresholds in the right ear is greater than 55 decibels at 1000, 2000, 3000, and 4000 Hertz, the right ear hearing impairment is increased to level VI under the provisions of exceptional patterns of hearing impairment using table VIa.  See 38 C.F.R. § 4.86(a).  These numeric designations result in the assignment of a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.

In April 2012, puretone threshold measurements, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
80
75
75
75
76
LEFT
15
40
45
40
35

The average puretone threshold was 76 in the right ear and 35 in the left ear.  Speech discrimination using the Maryland CNC Test revealed scores of 44 percent in the right ear and 92 percent in the left ear.  The audiometric results correspond to level IX hearing in the right ear and level I hearing in the left ear, which is the same level to be used for a nonservice-connected ear.  See 38 C.F.R. § 4.85(f).  Under 38 C.F.R. § 4.86(a), the level of hearing impairment for the right ear would be level VI again, and so the level IX impairment is higher.  These numeric designations result in the assignment of a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.

The Veteran submitted several private audiometry reports in support of his contention that his hearing loss has worsened to the point of warranting a compensable rating.  The Veteran's current claim for increase was received by VA on April 8, 2009.  Therefore, the Board considered evidence since April 8, 2008, one year prior to the date of receipt of that increased rating claim.  38 C.F.R. § 3.400(o)(2) (2015).  The private audiometry reports, from Midwest Hearing Specialists, do not contain precise puretone numerical threshold measurements, but instead show approximate values in graphs, which are summarized in the following table:




HERTZ


03/23/2009
1000
2000
3000
4000
AVERAGE
RIGHT
45
65
60
70
60
LEFT
10
30
30
35
26.25
03/11/2009
1000
2000
3000
4000
AVERAGE
RIGHT
45
65
65
75
62.5
LEFT
10
30
35
30
26.25
02/25/2009
1000
2000
3000
4000
AVERAGE
RIGHT
40
55
55
55
51.25
LEFT
10
30
40
35
28.75
01/16/2009
1000
2000
3000
4000
AVERAGE
RIGHT
35
45
50
55
46.25
LEFT
15
30
35
30
27.5


12/29/2008
1000
2000
3000
4000
AVERAGE
RIGHT
30
45
50
50
43.75
LEFT
15
30
35
35
28.75
12/23/2008
1000
2000
3000
4000
AVERAGE
RIGHT
45
45
55
50
48.75
LEFT
10
30
35
40
28.75
12/18/2008
1000
2000
3000
4000
AVERAGE
RIGHT
45
45
60
50
50
LEFT
15
30
35
40
30
12/04/2008
1000
2000
3000
4000
AVERAGE
RIGHT
35
40
50
55
45
LEFT
15
30
35
35
28.75
11/27/2008
1000
2000
3000
4000
AVERAGE
RIGHT
35
40
45
45
41.25
LEFT
15
30
40
40
31.25

The January 2011 private audiometry report from Boys Town National Research Hospital also does not contain precise numerical puretone threshold measurements, but instead shows approximate values in graphs, which are summarized in the following table:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
45
55
N/A
60
53.33
LEFT
20
40
N/A
40
33.33

None of these private reports indicate speech discrimination scores as measured by the Maryland CNC Test, but instead, they show use of the CID W-22 Test (Midwest Hearing Specialists) or the Maryland NU 6 Test (Boys Town Hospital).  As such, these records do not contain audiometric measurements, such as those recorded in the VA examination reports, for adequately evaluating his hearing loss in accordance with 38 C.F.R. § 4.85.  Therefore, the Board finds that the private audiometry reports are invalid for rating purposes.  In any case, the VA examination audiometry puretone threshold measurements are more favorable to the Veteran in this appeal for a compensable rating, and thus, attempts to adapt the private test results to allow for hearing loss evaluation under 38 C.F.R. § 4.85 are not warranted.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).

The Board also notes that, at the Board hearing and in his January 2010 substantive appeal, the Veteran essentially questioned the validity of the May 2009 VA audiological examination.  However, in accordance with the Board's March 2012 remand directives, the Veteran was afforded the April 2012 VA examination that showed audiometry measurements more favorable to the Veteran in his appeal for a compensable rating.  See generally Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 and the level at which hearing loss becomes a disability for purposes of entitlement to VA compensation).  Nevertheless, those measurements did not rise to the level prescribed by 38 C.F.R. § 4.85 for a compensable rating for the Veteran's right ear hearing loss.

The Board has considered the benefit-of-the-doubt rule.  However, because the preponderance of the evidence is against the Veteran's claim for a compensable rating for right ear hearing loss, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  Therefore, the appeal must be denied.

The Board also considered whether referral for extraschedular ratings is appropriate.  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2015).

The Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  With respect to the Veteran's hearing loss, it has been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by his right ear hearing loss.  The Board notes that the Veteran asserts that his hearing loss has had a profound negative effect on his quality of life, to include causing communication difficulties at jobs and in social settings and trouble picking out voices from any background noise.  Such impairment with occupational functioning and daily activities is contemplated by the schedular ratings.  The Veteran has not described functional effects that are considered exceptional or that are not otherwise contemplated by the assigned evaluation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Additionally, the Veteran has not explicitly requested referral for a collective extraschedular rating, and such a request has not been reasonably raised by the record.  See Johnson v. McDonald, 762 F.3d 1362, 1356-66 (Fed. Cir. 2014); Yancy v. McDonald, No. 14-3390, 2016 WL 747304 (U.S. Vet. App. Feb. 26, 2016).  Therefore, referral for assignment of an extraschedular evaluation is not appropriate here.


ORDER

A compensable disability rating for right ear hearing loss is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


